 HARTFORD FAIENCE COMPANYHartford Faience CompanyandAllen R.Lawrence,Sr. Case 1-CA-6898June15, 1970DECISION AND ORDERBY MEMBERS MCCULLOCH, BROWN, AND JENKINSOn February 16, 1970, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof, and the General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Hartford Faience Com-pany, Hartford, Connecticut, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's RecommendedOrder.''Subsequent to the issuanceof the TrialExaminer'sDecision herein, acharge was filed and a complaint issuedin Case l-CA-7041 alleging thatthis Respondent violatedthe Actby discharging another employee at thesame time and for the same reasons as it dischargedLawrence Thereupon,the GeneralCounsel filed a motionto remand the case, reopen the hearing,consolidate the cases,and amend the complaintWe have deniedthat mo-t,on as lackingmerit by OrderdatedMay 4, 1970 Inasmuchas we are, inthis Decision, adopting the Trial Examiner's RecommendedOrder, whichwill remedyfully theunfair labor practice litigated in this proceeding, wesee no purpose in reopening the recordherein orin consolidating thisproceeding with that inCase 1-CA-7041'The notice whichthe TrialExaminer recommended that the Respon-dent be required to post at its plantishereby replaced by the attachednotice which we order the Respondent to post in the manner set forth inpar 2(d) of the Trial Examiner'sRecommended Order347APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discharge any employeesbecause of their participation in or leadershipin a work stoppage for a purpose protected bythe National Labor Relations Act, as amended.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed to them inSection 7 of the Act.Since the Board found that we violated thelaw when we fired Allen R. Lawrence, Sr., WEWILL offer to Allen R. Lawrence, Sr., full rein-statement to his old job or, if that job no longerexists, to a substantially equivalent position,and WE WILL pay him for any loss that he suf-fered because we fired him.WE WILL notify Allen R. Lawrence, Sr., ifpresently serving in the Armed Forces of theUnited States, of his right to full reinstatement,upon application, in accordance with theSelective Service Act and the Universal Mili-tary Training and Service Act, as amended,after discharge from the Armed Forces.All our employees are free to engage in con-certed activities for their mutual aid and protectionwithin the meaning of Section 7 of the Act or torefrain from such activities.HARTFORD FAIENCECOMPANY(Employer)DatedBy(Representative) (Title)This is anofficial noticeand must notbe defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, John F. Kennedy Federal Building,Cambridge and New Sudbury Streets, Boston, Mas-sachusetts 02203, Telephone 617-223-3300.183 NLRB No. 42 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner:Based ona charge filed on October 31, 1969,' by Allen R.Lawrence, Sr. (herein called Lawrence or theCharging Party), the complaint herein issued onDecember 9 alleging that Hartford Faience Com-pany (herein called the Respondent or the Com-pany) violated Section 8(a)(1) of the NationalLabor Relations Act, as amended (herein called theAct).Respondent allegedly violated the Act bydischarging Lawrence on October 10 because of hisconcerted activities for a wageincrease.2Respon-dent denied all material allegations of the com-plaint.All parties participated in the hearing in Hartford,Connecticut, on January 6, 1970, and were af-forded full opportunity to be heard, to introduceevidence, to examine and cross-examine witnesses,and to present oral argument. Oral argument waswaived and briefs were filed by General Counseland the Respondent.-Based on the entire record in the case, my read-ing of the briefs, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHartford Faience Company, a Connecticut cor-poration, with its principal office and place of busi-ness in Hartford, Connecticut, is engaged in themanufacture, sale, and distribution of high voltageelectrical porcelain products. In the course andconduct of its business Respondent annuallyreceives at its Hartford plant materials valued in ex-cess of $50,000 from points outside the State ofConnecticut, and annually sells and ships from saidplant products valued in excess of $50,000 topoints outside the State of Connecticut.The complaint alleged, the answer admitted, andI find that Respondent is and has been at all timesmaterial herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and meets the Board's standards for assertionof its jurisdiction.II.THE ALLEGED UNFAIR LABOR PRACTICERespondent's employees were not represented bya labor organization at the time of the events hereinnor was any union seeking to represent them.Respondent is a speciality manufacturer of highvoltage distribution transformer bushings. The partsUnless otherwise noted all dates herein were in 1969'Thepertinent parts of Secs 7 and 8 areSec 7Employees shall have the right to self-organization, to form,join, or assist labor organizations,to bargaincollectivelythroughrepresentatives of their own choosing, and to engage in other con-certed activities for the purposeof collectivebargaining or other mu-tual aid or protection, and shall also have the right to refrainfrom anyare made of porcelain. After being extruded in ablank the parts are shaped on a lathe and a hole isbored. Among Respondent's work force of between135 and 140 employees, some 32 to 35 work in theturning department where the parts are shaped andbored. This department is located on both the firstand second floors of the plant. Supervision of theturning department is shared by Joe Santoro, who isresponsible for production, and JoeWilcos, Sr.,who oversees quality. The plant is managed byGerald T. McGrath, who is company treasurer aswell.McGrath reports directly to Respondent'spresident.Most employees in the turning department arecompensated on a piece-rate basis and average 60hours per week of work. Piece rates are adjustedfrom time to time upon the recommendation of theforemen and with McGrath's approval.Some 2 to 4 weeks before October 7 Lawrencehad asked for an increase in the piece rate on a par-ticular operation but his request was denied on thegrounds that the current rate was adequate.On October 7, during the regular lunch periodbetween 12 noon and 12:30 p.m., Lawrence,3 BillSt.Amand, and three other turning department em-ployeesmet at the timeclock. St. Amand com-plained that the piece rates had not been changedfor a long time and that every time the employeesasked for a raise they were told to produce morepieces. Lawrence suggested that the employees gettogether at 2 p.m. in the lower part of the turningroom and speak to management. The others agreedwith this course of action. Lawrence then spoke toJoe Wilcos, Jr., son of one of the turning depart-ment foremen, who in turn spoke to his brotherGary and word of the planned stoppage spread.Carried along by its own momentum the meetingbegan at 1:30 p.m. rather than the later timeplanned. All turning department employees assem-bled other than St. Amand, who remained at hiswork station on the second floor. Lawrence sug-gested to the assembled employees that they ask foran increase in piece rates of 2 cents for boring largeholes and 1 cent for small holes.Ten or fifteen minutes after the employees as-sembled, McGrath, alerted to the stoppage by thedepartment foremen, approached the group. Mc-Grath, who was angry, berated the men in a loudvoice for having stopped work and demanded toknow who had organized the meeting. No one an-swered. McGrath then addressed a number of em-ployees by name, mentioned the wages they wereearning, and demanded to know their complaints.Joe Wilcos, Jr., replied that every time they askedfor a raise they were told to make more pieces.or all of such activities except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in section 8(a)(3)Sec 8 (a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in section 7,' Lawrence is JoeWilcos,Sr s son-in-law HARTFORD FAIENCE COMPANYFinally,McGrath ordered the men to return towork or go home and said he was going to his officewhere the men could bring their individualproblems, saying that his door was always open.Joe Wilcos, Jr., and Gary Wilcos accepted Mc-Grath's invitation and came to his office. Joe, Jr.,complained that some time before he had asked foran increasedpiece rate on a changed operation buthad not received an answer. Gary complainedabout the inability of the blower system to removethe dust from his work station. McGrath told Garyhis problem was being worked on. At that point thetelephone rang and Gary left. Gary testified that hehad planned to bring up the question of his wagesbut left when the phone call interrupted his talkwith McGrath.While performing his duties in the plant that af-ternoon, McGrath was told by employees that JoeWilcos, Sr.'s "kids andhis son-in-law had beengoing around to the machines" before the stoppage.Another employee told McGrath that St. Amandhad been among those behind the stoppage.Wednesdaymorning,October 8, about 9 a.m.,McGrath asked Lawrence and the Wilcos brothersto come to his office. McGrath placed a number ofblue slips (a form the State of Connecticutrequiresan employer to give to a discharged employee) onthe table, saying they were therein casehe neededthem.McGrath then said that stoppages were il-legal and demanded to know who had started thedemonstration. JoeWilcos, Jr., replied that Mc-Grath had the wrong man. McGrath said he mighthave the wrong man but he did not think he had thewrong men. Lawrence and Gary Wilcos admittedthat they had gone to a few machines before thestoppage. After some questioning by McGrath, St.Amand's name came up as the man who was alwayscomplaining. The employees stated that the menwere upset that St. Amand had not joined in thestoppage.McGrath testified that he did not askwhat the purpose of the stoppage had been. Thismeeting lasted approximately 1-1/2 hours.After this meeting on October 8 McGrath wentto the second floor and spoke to St. Amand. Mc-Grath told St. Amand that he had been named astheman who had actually led the others to thedecision to stop work. St. Amand denied that hehad been active in the work stoppage but admittedthat he had been complaining about different thingsand might have been responsible for the mengetting the idea to stop work. However, St. Amandsaid he had not joined the stoppage because he didnot feel it was the proper way to do things, prefer-ring to take his problems to the company office.McGrath testified that St. Amand's complaints cen-tered on more vacation time, more paid holidays,and the fact that the piece rate on the job he wasperforming had not been raised for some time.During the morning of October 9 McGrath metwith Lawrence, Gary Wilcos, and St. Amand. Mc-Grath told St. Amand that Lawrence and Gary Wil-349cos had said that St. Amand had been active in con-nection with the stoppage. St. Amand repeated thathe had told the others he would not go along withthem because the right way was to go to the office.After some time Lawrence spoke up and said thathe was the one responsible for the stoppage. Mc-Grath concluded the meeting saying that the menwould be hearing from him again.McGrath testified, "I'd say that I felt possibly onThursday when these two boys and Bill St. Amandgot in there [sic] discussion about rates that thiswas probably the reason for the stoppage."Following this meeting with Lawrence, Gary Wil-cos, and St. Amand, on October 9, McGrath calledhis attorney, brought him up to date on the events,what McGrath had done to learn who had been in-volved, saying he had gone far enough with his in-vestigation and asked for advice. McGrath was toldto terminate the men, giving them the option ofresigningor being fired.On Friday afternoon, October 10, about 4 p.m.,McGrath called the three men to his office. Speak-ing to the men individually, McGrath offered eachthe chance to resign so that it would be easier toobtain other employment but stating that in anyevent they would be terminated. St. Amand choseto retire and his "blue slip" was marked ac-cordingly. Lawrence replied that he did not chooseto resign and Gary Wilcos left the choice to Mc-Grath. Both were fired. Prior to calling the men tothe officeMcGrath had all blanks on the "blueslips" filled in except for the reason for termina-tion.He then completed the forms for Lawrenceand Gary Wilcos checking the box next to thewords "Discharged for Wilful Misconduct" and ad-ding "Fired for organizing a work stoppage to pres-sure for higher piece work." On the employeerecord maintained by the Company for Lawrencethefollowingnotationappears,"FiredwilfulmisconductOrganizingworkstoppage10-10-1969." McGrath testified he specified thisreason for discharge because "When I was throughwith my investigation, this is what I felt, well, this iswhy I put it down." When Lawrence was handedhis "blue slip" he said that he never thought hewould be fired for this. McGrath testified inresponse to my question:Q. There's no question [Lawrence] wasfired for organizing the work stoppage, right?A. That is correct, yes.In the week following his discharge Lawrencecalled the plant a number of times asking for reem-ployment. McGrath refused to rehire Lawrence andadvised him to seek other employment.4Conclusions and FindingsThe discharge of an employee because of hisleadership of an employee work stoppage for higher'GaryWilcos subsequently changed his mind about resigning ratherthan being fired and at his request was issued a new "blue slip " 350DECISIONSOF NATIONALLABOR RELATIONS BOARDwages violates Section 8(a)(1) of the Act.5 This istrue even if the employees stage their work stop-page in the plant instead of leaving the Company'spremises.'And the fact that the employees fail topresent aspecific demand at the time of their workstoppage "does not cause their [stoppage] to loseitsprotected status. As the Supreme Court said inN.L.R.B. v. Washington AluminumCo., 370 U.S. 9,14 (1962):`The language of Section 7 is broad enough toprotect concerted activities whether they takeplace before, after, or at the same time such ademand is made."'7Lawrence and his fellow employees in the turningdepartment stopped work on October 7 with thepurpose ofsecuringhigh piece rates. The workstoppage involved neithera seizureof the plant nora refusal to leave the premises. As admitted by Mc-Grath, Lawrence was discharged for organizing thestoppage. Certainly by the end of his meeting onOctober 9 with Lawrence, Gary Wilcos, and St.Amand, McGrath had determined that Lawrencewas the leader of the protest and that the stoppagehad been for the purpose of pressuring for higherwages.This is evidenced by McGrath's testimony attwo points, first when he testified:I'd say that I felt possibly on Thursday whenthesetwo boys and Bill St. Amand got in there[sic]discussionabout rates that this wasprobably thereasonfor the stoppage.At another point McGrath explained that he hadstatedon the "blue slip" that Lawrence was "firedfor organizinga work stoppage to pressure forhigher piecerates"because "When I was throughwithmy investigation, this is what I felt." Mc-Grath'sinvestigationended with his October 9meeting withthe three employees. It was after thatmeetingthatMcGrath contacted his attorney andthe final determinationto terminate the three em-ployees was made.Any question that McGrath knew of the purposeof the stoppage at the time of the actualtermina-tion is answered by the notation McGrath made onLawrence's "blue slip" at the discharge interview.On the basis of the foregoing I conclude that thedischarge of Allen R. Lawrence, Sr.,' because of hisleadership in the work stoppage constituted an un-fair labor practice within the scope of Section8(a)(1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Company set forth in sectionII,above, occurring in connection with the Com-pany's operations described in section I, above,have a close, intimate, and substantial relationship°HanesHosieryDivision,Hanes Corporation,168 NLRB 856, enfd 413F.2d 457 (CA 4)°N L R B.vHanesHosieryDivision,413 F 2d 457, 458 (C A 4)'Electromec Design and DevelopmentCompany v N L R B.,409 F 2dto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it cease and desisttherefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act, in-cluding the offer of reinstatement to Allen R.Lawrence, Sr., with backpay computed in themanner set forth in F.W. Woolworth Company,90NLRB 289, with interest added thereto in themanner set forth inIsisPlumbing & Heating Co.,138 NLRB 716. "Since the discharge of an em-ployee in reprisal for his participation in the exer-cise of rights guaranteed in the Act affects the verybasis of such rights, the cease-and-desist provisionsshould be appropriately broad."Hanes HosieryDivision, Hanes Corporation,168 NLRB 856.Upon the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Hartford Faience Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.By discharging employee Allen R. Lawrence,Sr., in reprisal for his leadership in concerted activi-ties for the purpose of mutual aid or protection,Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERThe Respondent, Hartford Faience Company, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging employees because of theirleadership or participation in concerted activitiesfor their mutual aid or protection.(b) In any manner interfering with,restraining,or coercing employees in the exercise of their rightto engagein concerted activities for the purpose ofmutualaid or protection.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer Allen R. Lawrence, Sr., immediate andfull reinstatementto his former or a substantiallyequivalent position without prejudice to his seniori-631,634 (CA 9)°Of the three employees involved only Lawrence filed a charge of unfairlabor practice HARTFORD FAIENCE COMPANYty or other rights and privileges, and make himwhole for loss of earnings in accordance with theprovisions of this Decision entitled "The Remedy."(b)Notify Allen R. Lawrence, Sr., if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze and giveeffect to the backpay requirements hereof.(d) Post at its Hartford, Connecticut, plantIn the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-351copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by the Re-gionalDirector for Region 1, after being dulysigned by the Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 1, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.1otional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "101n the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 1,in writing, within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "